Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the status of the instant application as a Continuation of prior filed Application 15/615,639, issued as U.S. Patent 10,864,618.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Please amend the limitation reciting “wherein the socketed fastener presents a top surface and a socket is formed in and below the top surface that presents…” to more clearly reflect the structure narrowed by the limitations following “that”. For example purposes only, Applicant may choose to add a comma and recite ‘…below the top surface, wherein the top surface presents…”. The structure of the claimed invention is clear in light of the specification, but the claim language requires refinement. 
  Appropriate correction is required.
Claim Interpretation
	Examiner has reviewed the claims and wishes to clarify the interpretation position(s) of several limitations. 
	Claim 2 recites “a first substantially vertical surface and a second substantially vertical surface”. For the purposes of Examination, the recitation of ‘substantially’ is being broadly interpreted in light of the specification, wherein ‘substantially vertical’ includes machine tolerances which may include deviations or flexure. Examiner further notes that these recitations are directed towards the intended workpiece, i.e. the socketed fastener head. While the socketed fastener head is not an explicit element of the claimed invention, the functional language as it relates to the imparted structure of the driver is acknowledged and analyzed in view of the prior art, as applied below. 
	Claim 5 recites ‘substantially orthogonal’. After considering the claimed invention in light of the specification in conjunction with MPEP 2173.05(b), Subsection III. Approximations, D. “Substantially”, the term ‘substantially orthogonal’ is being broadly interpreted. This interpretation includes variations due to machining tolerances and variability, meant to impart a particular characteristic to the disposition of the surface(s). 
	Claims 16 and 19 recite ‘generally’ when narrowing recitations of directions, i.e. applying a force to a shank of the driver generally in the direction of the socketed fastener, and applying a force to a sliding shim in a gap between the cantilever beams generally in the direction of the socketed fastener head, and applying a force to the sliding shim generally in a direction opposite the socketed fastener head. For the purposes of examination, the recitations of ‘generally’ are being interpreted in terms of a simple datum, and whether the direction is positive or negative relative to the datum. An object or force may ‘generally’ move in a direction if the resulting displacement is towards (or away from) the elements as recited.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10  and 14-16 of U.S. Patent No.10,864,618. Although the claims at issue are not identical, they are not patentably distinct from each other; please see the below comparisons of the pending claims and patent claims, provided with additional clarifications. 
Instant Application 17/097,236
U.S. Patent 10,864,618
Claim 1

 A driver for gripping a socketed fastener head, the driver comprising: 
a shank; 

two spaced-apart cantilever beams extending from the shank and defining a longitudinal gap between them, each cantilever beam having an end and a basal segment adjacent the shank; 

a sliding shim positioned in the gap; and 

a stop protrusion extending into the gap and configured to prevent movement of the sliding shim beyond the stop protrusion in the direction of the ends.  

 
Claim 1
 A driver for gripping a socketed fastener head, the driver comprising:
a shank;
two spaced-apart cantilever beams extending from the shank and defining a longitudinal gap between them, each cantilever beam having an end and a basal segment adjacent the shank;

a sliding shim positioned in the gap; and
a track of protrusions extending inside the gap and defining cradles therebetween for receipt of the sliding shim and incremental movement of the sliding shim with respect to the track of protrusions and along the gap (wherein at least the last protrusion of the track of protrusions performs the stopping of the shim, i.e. a stop protrusion),

wherein the cantilever beams are configured to narrow the gap between the ends when transitioning from resting positions to assembled positions.


Claim 2

The driver of claim 1, wherein the socketed fastener head presents a top surface and a socket is formed in and below the top surface that presents a first substantially vertical surface and a second substantially vertical surface across the socket from the first substantially vertical surface, 

the driver comprising an outward-facing surface on the end of each of the two cantilever beams, the outward-facing surfaces being oriented, when assembled to the socketed fastener head, to apply forces outward on the first and second substantially vertical surfaces in response to bending of the two cantilever beams from resting positions.  

Claim 2

The driver of claim 1, wherein the socketed fastener head presents a top surface and a socket is formed in and below the top surface that presents a first substantially vertical surface and a second substantially vertical surface across the socket from the first substantially vertical surface, 

the driver comprising an outward-facing surface on the end of each of the two cantilever beams, the outward-facing surfaces being oriented, when assembled to the socketed fastener head, to apply forces outward on the first and second substantially vertical surfaces in response to the bending of the two cantilever beams from the resting positions.

Claim 3 

The driver of claim 1, wherein the ends of the cantilever beams each present a cross-section having the shape of an isosceles trapezoid.  

Claim 3

The driver of claim 1, wherein the ends of the cantilever beams each present a cross-section having the shape of an isosceles trapezoid.

Claim 4

The driver of claim 1, wherein the ends of the cantilever beams each present a cross-section having a rectangular shape.  
Claim 4

The driver of claim 1, wherein the ends of the cantilever beams each present a cross-section having a rectangular shape.  
Claim 5

The driver of claim 1, wherein each end of the two cantilever beams includes a tip and a substantially orthogonal outward-facing surface.  

Claim 5

The driver of claim 1, wherein each end of the two cantilever beams includes a tip and a substantially orthogonal outward-facing surface.

Claim 6

The driver of claim 2, wherein the two ends are configured to abut one another when assembled to the fastener.  
Claim 6 

The driver of claim 2, wherein the two ends are configured to abut one another when assembled to the fastener.
Claim 7

The driver of claim 2, wherein the driver is configured such that at least a portion of the gap between the ends remains when the driver is assembled to the socketed fastener head.  
Claim 7

The driver of claim 2, wherein the driver is configured such that at least a portion of the gap between the ends remains when the driver is assembled to the socketed fastener head.
Claim 8

The driver of claim 1, wherein each end of the two cantilever beams includes a tip, an outward-facing surface, and an angled entry surface between the tip and the outward facing surface configured to facilitate insertion of the driver into the socketed fastener head.  

Claim 8

The driver of claim 1, wherein each end of the two cantilever beams includes a tip, an outward-facing surface, and an angled entry surface between the tip and the outward facing surface configured to facilitate insertion of the driver into the socketed fastener head.

Claim 9 

The driver of claim 1, further comprising 
a track of translational protrusions extending inside the gap between the stop protrusion and the shank, the track of translational protrusions defining cradles therebetween for receipt of the sliding shim and incremental movement of the sliding shim with respect to the track of translational protrusions and along the gap.  

Claim 1



a track of protrusions extending inside the gap and defining cradles therebetween for receipt of the sliding shim and incremental movement of the sliding shim with respect to the track of protrusions and along the gap (wherein the stop protrusion, as noted above, would be the final protrusion of the track of protrusions, i.e. the track of protrusions is between the shank and the final stop protrusion)
Claim 10

The driver of claim 1, wherein the gap defined by the two cantilever beams in resting positions narrows as it extends from the shank toward the ends.  
Claim 9

The driver of claim 1, wherein the gap defined by the two cantilever beams in resting positions narrows as it extends from the shank toward the ends.
Claim 11

The driver of claim 1, wherein the sliding shim includes fins positioned on opposite sides of the gap.  

Claim 10

The driver of claim 1, wherein the sliding shim includes fins positioned on opposite sides of the gap.
Claim 12 


A driver for gripping a socketed fastener head, the driver comprising: 

a shank; 

two spaced-apart cantilever beams extending from the shank in a longitudinal direction and defining a longitudinal gap between them, 

each cantilever beam having a basal segment adjacent the shank and an end terminating at a tip; and 






a sliding shim in the gap, 
the sliding shim including fins positioned on opposite sides of the gap and restricting lateral movement of the sliding shim.  

Claims 1 and 10

A driver for gripping a socketed fastener head, the driver comprising (Patent Claim 1):
a shank (Patent Claim 1);
two spaced-apart cantilever beams extending from the shank and defining a longitudinal gap between them (Patent Claim 1), 

each cantilever beam having an end and a basal segment adjacent the shank (Patent Claim 1; end of an end is a tip);


a sliding shim positioned in the gap (Patent Claim 1); and
wherein the sliding shim includes fins positioned on opposite sides of the gap (Patent Claim 10; wherein fins restrict lateral movement of the sliding shim)

a track of protrusions extending inside the gap and defining cradles therebetween for receipt of the sliding shim and incremental movement of the sliding shim with respect to the track of protrusions and along the gap, wherein the cantilever beams are configured to narrow the gap between the ends when transitioning from resting positions to assembled positions (Patent Claim 1).

Claim 13

The driver of claim 12, further comprising a stop protrusion extending into the gap and configured to prevent movement of the sliding shim beyond the stop protrusion in the direction of the ends.  
Claims 1 and 10 (combined scope)

a track of protrusions extending inside the gap and defining cradles therebetween for receipt of the sliding shim and incremental movement of the sliding shim with respect to the track of protrusions and along the gap, wherein the cantilever beams are configured to narrow the gap between the ends when transitioning from resting positions to assembled positions (Patent Claim 1; wherein the stop protrusion would be the final protrusion of the track of protrusions, thereby resting the shim in the final cradle).

Claim 14

The driver of claim 13, further comprising a track of translational protrusions extending inside the gap between the stop protrusion and the shank, the track of translational protrusions defining cradles therebetween for receipt of the sliding shim and incremental movement of the sliding shim with respect to the track of translational protrusions and along the gap.  
Claims 1 and 10 (combined scope)

a track of protrusions extending inside the gap and defining cradles therebetween for receipt of the sliding shim and incremental movement of the sliding shim with respect to the track of protrusions and along the gap, wherein the cantilever beams are configured to narrow the gap between the ends when transitioning from resting positions to assembled positions (Patent Claim 1; wherein the stop protrusion would be the final protrusion of the track of protrusions, thereby resting the shim in the final cradle).

Claim 16

A method for installing a fastener having a socketed head presenting a top surface and a socket formed in and below the top surface, the method comprising: 

providing a driver having two cantilever beams, each cantilever beam including an outward-facing surface; 

aligning the driver with a socket of the socketed fastener head; 

applying a force to a shank of the driver generally in the direction of the socketed fastener head causing the cantilever beams to move toward one another to permit at least partial insertion into the socket; 

applying a force to a sliding shim in a gap between the cantilever beams generally in the direction of the socketed fastener head to press the sliding shim in a translational movement, thereby applying a pressure on the socket; and


settling the sliding shim against a stop protrusion, preventing movement of the sliding shim beyond the stop protrusion in the direction of the socket.  

Claim 14

 A method for installing a fastener having a socketed head presenting a top surface and a socket formed in and below the top surface, the method comprising:

providing a driver having two cantilever beams, each cantilever beam including an outward-facing surface;

aligning the driver with a socket of the socketed fastener head;

applying a force to a shank of the driver generally in the direction of the socketed fastener head causing the cantilever beams to move toward one another to permit at least partial insertion into the socket;

applying a force to a sliding shim in a gap between the cantilever beams generally in the direction of the socketed fastener head to press the sliding shim in a translational movement over a protrusion of a track of protrusions extending inside the gap, thereby applying a pressure on the socket; and
settling the sliding shim in a cradle between the protrusion and a next-adjacent protrusion of the track of protrusions (wherein at least the last protrusion of the track of protrusions performs the stopping of the shim, settling the shim in the cradle and not passing the final protrusion, i.e. a stop protrusion).

Claim 17

The method of claim 16, further comprising, prior to settling the sliding shim against the stop protrusion, translating the sliding shim over a translational protrusion of a track of translational protrusions extending inside the gap between the stop protrusion and the shank.  
Claim 14

applying a force to a sliding shim in a gap between the cantilever beams generally in the direction of the socketed fastener head to press the sliding shim in a translational movement over a protrusion of a track of protrusions extending inside the gap, thereby applying a pressure on the socket
Claim 18

The method of claim 17, further comprising settling the sliding shim in a cradle defined between the translational protrusion and a next-adjacent translational protrusion of the track of translational protrusions.  

Claim 14

applying a force to a sliding shim in a gap between the cantilever beams generally in the direction of the socketed fastener head to press the sliding shim in a translational movement over a protrusion of a track of protrusions extending inside the gap, thereby applying a pressure on the socket; and

settling the sliding shim in a cradle between the protrusion and a next-adjacent protrusion of the track of protrusions.
Claim 19 

The method of claim 18, comprising torqueing the driver to install the socketed fastener in a receiving surface followed by applying a force to the sliding shim generally in a direction opposite the socketed fastener head to at least partially reduce the pressure applied by the cantilever beams on the socket.  

Claim 15

The method of claim 14, comprising torqueing the driver to install the socketed fastener in a receiving surface followed by applying a force to the sliding shim generally in a direction opposite the socketed fastener head to at least partially reduce the pressure applied by the cantilever beams on the socket.
Claim 20
The method of claim 19, wherein the force in the direction opposite the socketed fastener head moves the sliding shim out of the cradle, over the translational protrusion and away from the next-adjacent translational protrusion.
Claim 16
The method of claim 15, wherein the force in the direction opposite the socketed fastener head moves the sliding shim out of the cradle, over the protrusion and away from the next-adjacent protrusion.




Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 10 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Labbee (US 2,781,807), herein after referred to as ‘Labbee’.
Labbee discloses all of the limitations of the claimed invention, as elucidated below; however, a portion of the limitation reciting “a stop protrusion extending into the gap and configured to prevent movement of the sliding shim beyond the stop protrusion in the direction of the ends ” may be both anticipated by or obvious over Labbee, specifically the structure of threaded screw (50) Labbee. The recitation of “extending into the gap” is the portion of the limitation which prompted this analysis. Threaded screw (50) of Labbee performs the claimed function of preventing the movement of the sliding shim (23) in the direction towards tips 37, as explained below. Screw (50) is structured and installed like screw (49), the tip of which extends through a threaded aperture into gap (18/19) as shown in figure 2; see also Col. 3 lines 4-10 and Figure 7 providing details regarding the threaded screw(s). The threaded screw (50) is thereby considered disclosing the claim limitation. To the extent that one having ordinary skill in the art not view the interpretation of the “extending into the gap” to include the scope of threaded assembly of screw (50) as extending through element (15) and into gap (18/19), Examiner has provided an obviousness type rejection and analysis regarding the noted limitation.
Regarding claim 1, Labbee discloses a driver for gripping a socketed fastener head (Col. 1, lines 58-70; see Figures 1 and 2), the driver comprising: 
a shank (shank 12); 
two spaced-apart cantilever beams (separable parts 14, 15) extending from the shank and defining a longitudinal gap (see slot 18 and bore 19) between them (see Figure 2; see the slot and bore disclosed in Col. 2 lines 24-32), each cantilever beam (14, 15) having an end and a basal segment adjacent the shank (Col. 2, lines 20-32 disclose that shank 12 is split at 13, provided with upper portion 16 and lower portion 17); 
a sliding shim positioned in the gap (actuating member 23; see Col. 2, lines 33-56); and 
a stop protrusion extending into the gap and configured to prevent movement of the sliding shim beyond the stop protrusion in the direction of the ends (screw 49 extends outwardly from the separable part 15 above the shell ring and acts as a stop for the upward movement of the shell ring; similar screw 50 may be positioned below the shell ring as shown in Fig. 7, in order to stop downward movement of the shell ring and the actuating member 23, when the split tongue parts are in closed relation; wherein the screws 49, 50 are threaded through apertures of the separable parts, extending into the inner slot 18/bore 19; wherein screw 50 prevents and limits sliding movement of actuating member 23 in the direction towards tips 38, 39, i.e. the actuating member 23 cannot move past the position determined by screw 50).  
Assuming arguendo that the threaded screw (50), i.e. the stop protrusion, is not extending into the gap as described above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the assembly of the screw (50) into element (15), and thus extension into the gap between elements (14, 15), is affected by how deeply the screw is installed There are three possible installation positions of the screw (50); one case in which the tip of the screw is flush with the inner surface of element (15), a second case in which the screw is installed deeper into the aperture of element (15), and a third case in which the screw is further retracted, i.e. the tip of the screw is between the inner and outer surface of element (15). The second case would be viewed as fully teaching the alternative interpretation and requirements of the limitation reciting “a stop protrusion extending into the gap”. Furthermore, all three assembly scenarios would also perform the same functions required by the claimed invention. There are a finite number of solutions as identified above, all of which are predictable and would have a reasonable expectation of success. Thus, the claimed invention could be considered as anticipated as well as obvious over Labbee. This rationale is additionally applied to claim 13, which is in a different claim scope, depending from independent claim 12. 
Regarding claim 2, Labbee discloses or alternatively teaches the claimed invention as applied to the previously recited limitations above, and further discloses or teaches wherein the socketed fastener head presents a top surface and a socket is formed in and below the top surface that presents a first substantially vertical surface and a second substantially vertical surface across the socket from the first substantially vertical surface (see screw 47 having recessed head cavity 46, Figures 1 and 2; wherein the screw 47 has an upper surface which includes the recessed head cavity 46 therein, wherein in the screw example depicted in Figure 1, there are four vertical surfaces of the head cavity extending from bottom dome 48, including two pairs of surfaces each across from one another, i.e. opposing sides of the square cavity; wherein Examiner recognizes that the limitations directed towards the intended workpiece, i.e. attempting to narrow the structure of the socketed fastener, does not require the fastener within the scope of the claim but is imparting function and structure to the driver in how it cooperates with the recited socket features), 
the driver comprising an outward-facing surface on the end of each of the two cantilever beams (see outer inclines faces 42, 43, described in Col. 2, lines 57-66), the outward-facing surfaces being oriented, when assembled to the socketed fastener head (shown in Figure 2), to apply forces outward on the first and second substantially vertical surfaces in response to bending of the two cantilever beams from resting positions (wherein movement of the shell ring controls operation of the split tongue by moving actuating member 23, and wherein the tongue parts 38, 39 are in position for insertion into the screw head cavity when the ring is in its lowered position; movement of the ring upwardly causes the tongue parts to spread, forcing the tongue parts against the walls of the cavity and locking them therein, see Col. 2 lines 5-16; see also Figures 4 and 5).   
Regarding claim 4, Labbee discloses or alternatively teaches the claimed invention as applied to the previously recited limitations above, and further discloses or teaches wherein the ends of the cantilever beams each present a cross-section having a rectangular shape (see Figure 4 and Col. 2, lines 17-22).  
Regarding claim 5, Labbee discloses or alternatively teaches the claimed invention as applied to the previously recited limitations above, and further discloses wherein each end of the two cantilever beams includes a tip (see tip 37 forming split tongue parts 38, 39) and a substantially orthogonal outward-facing surface (wherein each tip has outer inclined face 42, 43, wherein the faces 42, 43 are considered ‘substantially’ orthogonal under broadest reasonable interpretation).  
Regarding claim 6, Labbee discloses or alternatively teaches the claimed invention as applied to the previously recited limitations above, and further discloses or teaches wherein the two ends are configured to abut one another when assembled to the fastener (wherein Examiner recognizes the functional language imparted into the claimed invention but the screw is not considered an element required of the scope of the claimed invention but rather the intended workpiece type; given that screw socket fasteners may have different dimensions and sizes, such as a smaller socket which does not require extensive expansion of elements 38, 39, the prior art discloses this claimed function; wherein when the ends 38, 39 are first assembled and inserted into a socket of a fastener, prior to expansion and outward force application, the tips 38, 39 may abut one another; see at least Col. 2 line 70-Col. 3 line 3; see also Col. 1 line 60-Col. 2 line 16).  
 Regarding claim 7, Labbee discloses or alternatively teaches the claimed invention as applied to the previously recited limitations above, and further discloses or teaches wherein the driver is configured such that at least a portion of the gap between the ends remains when the driver is assembled to the socketed fastener head (wherein when the space between elements 38 and 39 remains when assembled to the socketed fastener 47, including when flexed outwardly and applying a force to the walls of the socket cavity, see at least Figure 2).  
 Regarding claim 8, Labbee discloses or alternatively teaches the claimed invention as applied to the previously recited limitations above, and further discloses or teaches wherein each end of the two cantilever beams includes a tip (elements 38, 39), an outward-facing surface (surfaces 42, 43), and an angled entry surface between the tip and the outward facing surface configured to facilitate insertion of the driver into the socketed fastener head (wherein elements 38, 39 have parallel inner faces 40, 41 and outer faces 42, 43 which taper and form the abutment shoulders or lips 44, 45; see Col. 2, lines 56-70; i.e. wherein the combination of tapering thicknesses and inclined outer faces 42, 43 create angles entry lips 44, 45; see Figure 2).  
Regarding claim 10, Labbee discloses or alternatively teaches the claimed invention as applied to the previously recited limitations above, and further discloses or teaches wherein the gap defined by the two cantilever beams in resting positions narrows as it extends from the shank toward the ends (wherein the space between elements 14 and 15 comprises two portions; the wherein the slot 18 portion widens to provide an elongated oval slot 18, terminating at bore 19, see Col. 2, lines 17-32; i.e. the gap between elements 14 and 15 narrows as it extends from the upper portion 16 towards the ends 38, 39; wherein Examiner also notes that a resting position is not limited in the context of the claimed invention, as elements 14, 15 may flex outwardly and be locked in a ‘resting position’ prior to rotating a screw, or the elements 14, 15 may be at rest prior to flexing, wherein the tip portions 38 and 39 are adjacent one another).  
Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 2,562,347)  herein after referred to as ‘Young’. 
Regarding claim 12, Young discloses a driver for gripping a socketed fastener head (see Figures 1, 2, and 4), the driver comprising: 
a shank (18); 
two spaced-apart cantilever beams (blade sections 25, Figure 2) extending from the shank in a longitudinal direction and defining a longitudinal gap between them (slot 23, see Figure 2), each cantilever beam (25) having a basal segment adjacent the shank and an end terminating at a tip (see side adjacent tips 26 and opposing side adjacent inner end 24); and 
a sliding shim in the gap (see wedge plate 27, positioned in slot 23, Col. 2 lines 27-32), the sliding shim including fins (see wings 28) positioned on opposite sides of the gap and restricting lateral movement of the sliding shim (wherein wings 28 form lateral shoulders 29 which engage groove 14 to support the wedge plate 27 within slot 23, engaging with the shoulders 16 of the slot 15; wherein the wings 28 create a type of locking/retainment relationship with the shoulders 16; wherein the combination of the shoulder 16, wings 28, and difference in sizes between the central plate 27 and width across extension 28 restrict lateral movement; the wedge plate 27 cannot translate laterally; see Col. 2, lines 27-45 and Figures 2, 4, and 5).  
Regarding claim 16, Young discloses a method for installing a fastener having a socketed head presenting a top surface and a socket formed in and below the top surface (see at least Figures 1 and 2, as well as Col. 2 lines 46-55), the method comprising: 
providing a driver (Figure 1) having two cantilever beams (sections 25), each cantilever beam including an outward-facing surface (exterior surfaces of sections 25); 
aligning the driver with a socket of the socketed fastener head (wherein the tool is aligned with the slot of the screw prior to inserting, shown as inserted in Figure 2); 
applying a force to a shank of the driver generally in the direction of the socketed fastener head causing the cantilever beams to move toward one another to permit at least partial insertion into the socket (wherein a force is applied to the shank 18 in the direction of screw S in order to insert the blade sections 25 into the slot of the screw; wherein the blade sections 25 are contacting one another and inserted into the slot of the head of screw S, i.e. moved toward one another based on forces applied to the shank 18 and tips 26, see Col. 2 lines 46-55); 
applying a force to a sliding shim (wedge plate 27) in a gap (23) between the cantilever beams (25) generally in the direction of the socketed fastener head to press the sliding shim in a translational movement, thereby applying a pressure on the socket (wherein Figure 2 shows the initial set up of the device in the slot of screw S, see Col. 2 lines 46-51; wherein a force is applied to wedge plate 27 to shift the wedge plate in order to spread the blade sections 25 apart sufficiently such that the blade sections will engage sides of the slot in the screw and thereby firmly hold the screw, see Col. 3 lines 1-11); and
settling the sliding shim against a stop protrusion (wherein the wings 28 and lateral shoulders 29 of the wedge plate 27 engage the bounding walls or shoulders 16 of the slot 15), 
preventing movement of the sliding shim beyond the stop protrusion in the direction of the socket (wherein the movement of the wedge plate 27 is controlled by resting upon the lateral shoulders 16, and the length of the path of longitudinal movement of the wedge plate 27 is limited by ends 20 and 21, see Col. 3 lines 1-11; i.e. further longitudinal movement of the wedge plate is limited by the shoulders 29 resting on shoulders 16, wherein the overall translation is controlled between a length of notch 19, see also Col. 2 lines 1-16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbee (US 2,781,807), herein after referred to as ‘Labbee’, in view of Deliso (US 2,775,913), herein after referred to as ‘Deliso’.
Regarding claim 3, Labbee discloses or alternatively teaches the claimed invention as applied to claim 1 above. However, Labee does not explicitly teach wherein the ends of the cantilever beams each present a cross-section having the shape of an isosceles trapezoid.  
	However, from the same or similar field of endeavor of self gripping tools for socket head fasteners, Deliso teaches ends of the cantilever beams (10, 12, see Figure 3) each present a cross-section having the shape of an isosceles trapezoid (wherein the hexagonal shape shown in Figure 3 is divided evenly).
	Both Labbee and Deliso use divided blade elements in order to mate with and rotate a socketed fastener; see at least Figures 1 and 2 of Labbee and Figure 6 of Deliso. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the tool tips of Labbee to instead have the shape of the tool tip of Deliso. There are many types of fastener socket shapes known to one having ordinary skill in the art, including those of a conventional Allen shape. One would be motivated to modify the divided tool tip shape(s)of Labbee to instead reflect the shape(s) of Deliso in order to accommodate a socket that is conventional in the art and commonly used; see Deliso Col. 2 line 70-Col. 3 line 2. Doing so would provide the benefit of having the ability to mate with other common socket fastener types. This modification would be recognized as using a known technique or structure, i.e. substituting a common Allen hex tool type shape, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbee (US 2,781,807), herein after referred to as ‘Labbee’, in view of Young (US 2,562,347)  herein after referred to as ‘Young’.
Regarding claim 11, Labbee discloses or alternatively teaches the claimed invention as applied to claim 1 above. Labbee also further discloses or teaches that the actuating member (23), i.e. the sliding shim, includes pin end (27), i.e. a single fin, for inserting into hole (28), as shown in Figure 6 and described in Col. 2, lines 53-56. Labbee  describes that the sliding shim (23) includes a single fin (27) positioned on a single side of the gap. However, Labbee does not explicitly teach fins in the plural form on opposing sides of slot. Specifically, Labbee does not explicitly teach wherein the sliding shim (23) includes fins positioned on opposite sides of the gap.  
	However, from the same or similar field of endeavor of drivers which include internal components configured to apply forces for gripping a slot of a fastener, Young teaches a sliding shim (27) includes fins (wings 28) positioned on opposite sides of the gap (see wedge plate 27, positioned in slot 23, Col. 2 lines 27-32; wherein wings 28 having shoulders 29 are positioned on opposite sides of the slot).
	Both Labbee and Young seek to provide an actuating mechanism which causes divided driver segments to expand or contract when the actuating mechanisms are driven, for the purpose of gripping a socketed cavity of a fastener; see at least Young: Col. 2, lines 27-45 and Col. 3, lines 1-10, in addition to Labbee: Col. 2, lines 1-16. The wedge plate (27) of Young performs a similar function to the actuating member (23) of Labbee. The wings and shoulders (28/29) of Young perform a similar function to the singular pin end (27) of Labbee; both elements 28/29 of Young and 27 of Labbee are disposed at relatively right angles in order to mate with a surface for controlling and limiting the movement of the respective sliding shim bodies (Labbee: Col. 2, lines 33-56, Young: Col. 2, lines 27-65). Labbee includes two vertically aligned holes (36, 28) located on opposing sides, wherein one hole already accommodates pin end (27) for the purposes of directing the pin end (27); see Labbee Col. 2, lines 26-40 and 53-56. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Labbee to include two pin ends (27) on opposing sides of the slot, as taught by Young, wherein each pin end may mate with a vertically aligned hole (28, 36). One would be motivated to do so in order to provide a more stable mounting of the actuating member (27) within the slot, mounted on two points of contact instead of one, which may assist with the overall seating of the actuating member. This modification would be recognized as using a known structural technique, i.e. internal mounting using two flanged members instead of one, to improve a similar driver tool device in the same manner, and would yield predictable results with a reasonable expectation of success. 
	Regarding claim 12, Labbee discloses a driver for gripping a socketed fastener head (Col. 1, lines 58-70; see Figures 1 and 2), the driver comprising: 
a shank (shank 12); 
two spaced-apart cantilever beams (14, 15) extending from the shank (12) in a longitudinal direction and defining a longitudinal gap (see slot 18 and bore 19) between them (see Figure 2; see the slot and bore disclosed in Col. 2 lines 24-32), each cantilever beam (14, 15) having a basal segment adjacent the shank and an end terminating at a tip (Col. 2, lines 20-32 disclose that shank 12 is split at 13, provided with upper portion 16 and lower portion 17, wherein tip 37 is provided with tongue elements 38, 39); and 
a sliding shim in the gap (see actuating member 23, Col. 2 lines 33-56).
Labbee also further discloses that the actuating member (23), i.e. the sliding shim, includes pin end (27), i.e. a single fin, for inserting into hole (28), as shown in Figure 6 and described in Col. 2, lines 53-56, wherein the single fin (27) is restricting lateral movement of the sliding shim (wherein the pin end 27 limits the movement of the actuator member 23 by mating with hole 28; see also Col. 2 lines 53-56). Labbee discloses that the sliding shim (23) includes a single fin (27) positioned on a single side of the gap. However, Labbee does not explicitly teach fins in the plural form on opposing sides of the slot. Specifically, Labbee does not explicitly teach wherein the sliding shim (23) includes fins positioned on opposite sides of the gap.  
	However, from the same or similar field of endeavor of drivers which include internal components configured to apply forces for gripping a slot of a fastener, Young teaches a sliding shim (27) includes fins (wings 28) positioned on opposite sides of the gap (see wedge plate 27, positioned in slot 23, Col. 2 lines 27-32; wherein wings 28 having shoulders 29 are positioned on opposite sides of the slot).
	Both Labbee and Young seek to provide an actuating mechanism which causes divided driver segments to expand when the actuating mechanisms are driven, for the purpose of gripping a socketed cavity of a fastener; see at least Young: Col. 2, lines 27-45 and Col. 3, lines 1-10, in addition to Labbee: Col. 2, lines 1-16. The wedge plate (27) of Young performs a similar function to the actuating member (23) of Labbee. The wings and shoulders (28/29) of Young perform a similar function to the singular pin end (27) of Labbee; both elements 28/29 of Young and 27 of Labbee are disposed at relatively right angles in order to mate with a surface for controlling and limiting the movement of the respective sliding shim bodies (Labbee: Col. 2, lines 33-56, Young: Col. 2, lines 27-65). Labbee includes two vertically aligned holes (36, 28) located on opposing sides, wherein one hole already accommodates pin end (27) for the purposes of directing the pin end (27); see Labbee Col. 2, lines 26-40 and 53-56. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Labbee to include two pin ends (27) on opposing sides of the slot, as taught by Young, wherein each pin end may mate with a vertically aligned hole (28, 36). One would be motivated to do so in order to provide a more stable mounting of the actuating member (27) within the slot, mounted on two points of contact instead of one, which may assist with the overall seating of the actuating member. This modification would be recognized as using a known structural technique, i.e. internal mounting using two flanged members instead of one, to improve a similar driver tool device in the same manner, and would yield predictable results with a reasonable expectation of success. 
Regarding claim 13, Labbee in view of Young teaches the claimed invention as applied above, and further teaches a stop protrusion extending into the gap and configured to prevent movement of the sliding shim beyond the stop protrusion in the direction of the ends (Labbee: screw 49 extends outwardly from the separable part 15 above the shell ring and acts as a stop for the upward movement of the shell ring;  similar screw 50 may be positioned below the shell ring as shown in Fig. 7, in order to stop downward movement of the shell ring and the actuating member 23, when the split tongue parts are in closed relation; wherein the screws 49, 50 are threaded into apertures of the separable parts, extending into the inner slot 18/bore 19; wherein screw 50 prevents and limits sliding movement of actuating member 23 in the direction towards tips 38, 39, i.e. the actuating member 23 cannot move past the position determined by screw 50).  
As noted in the 102/103 analysis directed towards claim 1 above, the recitations of claim 13 are addressed as follows: 
Assuming arguendo that the threaded screw (50), i.e. the stop protrusion, is not extending into the gap as described above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the assembly of the screw (50) into element (15), and thus into the gap between elements (14, 15), is affected by how deeply the screw is installed. There are three possible installation positions of the screw (50); one case in which the tip of the screw is flush with the inner surface of element (15), a second case in which the screw is installed deeper into the aperture of element (15), and a third case in which the screw is further retracted, i.e. the tip of the screw is between the inner and outer surface of element (15). The second case would fully teach the alternative interpretation and requirements of the limitation reciting “a stop protrusion extending into the gap”. Furthermore, all three assembly scenarios would also perform the same functions required by the claimed invention. There are a finite number of solutions as identified above, all of which are predictable and would have a reasonable expectation of success. 
Regarding claim 15, Labbee in view of Young teaches the claimed invention as applied above, and further teaches  wherein the gap defined by the two cantilever beams in resting positions narrows as it extends from the shank toward the open end (Labbee: wherein the space between elements 14 and 15 comprises two portions; the wherein the slot 18 portion widens to provide an elongated oval slot 18, terminating at bore 19, see Col. 2, lines 17-32; i.e. the gap between elements 14 and 15 narrows as it extends from the upper portion 16 towards the ends 38, 39; wherein Examiner also notes that a resting position is not limited in the context of the claimed invention, as elements 14, 15 may flex outwardly and be locked in a ‘resting position’ prior to rotating a screw, or the elements 14, 15 may be at rest prior to flexing, wherein the tip portions 38 and 39 are adjacent one another).  
Allowable Subject Matter
Claims 9, 14, and 17 would be allowable if the Double Patenting Rejection as set forth in this Office action were overcome, and rewritten to include all of the limitations of the base claim and any intervening claims. Claims 18-20 are additionally depend from claim 17, which includes allowable subject matter. 
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of claims 9, 14, and 17 incorporate the features that were determined to be allowable in the parent application, 15/615,639, now U.S. Patent 10,864,618, also examined by the present Examiner. After performing an updated search and consideration, the features of claims 9, 14, and 17 are indicated as allowable herein.
The prior art of record does not anticipate, teach, nor render obvious the track of translational protrusions extending in the gap, disposed in and functioning as required by the claimed invention, in combination with additional elements of the claim scope. The claimed invention(s) as currently recited in the scopes of claims 9, 14, and 17 are neither taught nor suggested by the prior art as a whole, either alone or in combination. The features including the gap in combination with the track of translational protrusions was searched for in additional prior art but was not found. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hagness (US 2,324,153); please refer to Figures 1 and 5.
Austin (WO2007/021850); please see Figures 1-3 and 16. 
Hajianpout (US 6,286,401), please see divided drive bit (16) and Figure 1
Fisher (US 4,552,039), please see Figure 1 and the Abstract. 
Suga (US 4363250), please see Figures 2 and 3.
 Adams (US 6,732,426), please see Figures 4-6. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723